 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDMark Nolan,Presiding Judge,District Court of St. Louis County,Sixth Judicial District of MinnesotaandInterlake SteamshipCompany and Pickands Mather & Co.andMarine EngineersBeneficial Association and Marine Engineers Beneficial Asso-ciation Local101.Case No. A0-43. September 14, 1962ORDER DISMISSING PETITION FORADVISORY OPINIONThis is a petition filed on August 20,1962, by Mark Nolan, PresidingJudge, District Court of St. Louis County, Sixth Judicial District ofMinnesota, herein called the Petitioner, pursuant to Sections 102.98and 102.99 of the Board's Rules and Regulations, Series 8, as amended,requesting an advisory opinion with respect to the jurisdictional issuesraised in the injunction proceedings instituted before the Petitioner byInterlake Steamship Company and Pickands Mather & Co., hereincalled the Employer, against the picketing by Marine Engineers Bene-ficial Association and Marine Engineers Beneficial Association Local101, herein called the Union.'Thereafter, on August 27, 1962, the Employer and the Union filedresponses to the petition for advisory opinion.On the same date, Co-lumbia Transportation Division, Ogelbay Norton Company, hereincalled Columbia, filed a motion to intervene contending that the issuesraised by the petition for advisory opinion herein had been includedin its request for Board review of the Regional Director's dismissal ofits representation petition in Case No. 8-RM-297 (not published inNLRB volumes). The Board had denied Columbia's request for re-view on August 6,1962. On August 31,1962, the Union filed objectionsto Columbia's motion to intervene.The motion of Columbia to inter-vene herein is hereby granted.The Board has duly considered the petition, the responses, and theintervention submitted to it.Essentially, the Board's advisory opin-ion procedures were adopted to eliminate the "no-man's land" betweenState and Federal jurisdiction by permitting the expeditious resolu-tion of doubts arising from the applicability of the Board'scommercestandards, which are generally couched in monetary terms. The Boardhas recently reiterated its position that the advisory opinion procedures"are designed primarily to determine questions of jurisdiction by theapplication of the Board's discretionary standards to the `commerce'operations of an employer." 2 The issues posed herein by the Petitionerrelate to whether the Union is a "labor organization" within the mean-2The Petitioner's injunction order was affirmed by the Minnesota Supreme Court, 260Minn1,on March 30, 1961, butwas reversedby the UnitedStates Supreme Court,370 U.S.173, on June 11, 1962.2Upper Lakes Sheppoig, Ltd.,138 NLRB 221. See alsoReynolds MetalCo, 134 NLRB1187,andNational Bulk Carriers,134 NLRB1186, which deal with Declaratory Orders.138 NLRB No. 80. KINGSBURY ELECTRIC COOPERATIVE, INC.577ing ofthe Act and whether the Union's picketing activities constituteviolationsof the Act.As these issues do not concern questions of theapplicability of the Board's discretionarycommercestandards, theydo not fall within the intendment of the Board's advisory opinionrules.'[The Board dismissed the petition.]s The advisory opinion procedures are set forth in Sections 102.98 through 102.104 ofthe Board'sRules and Regulations.Section 102.99(a),which deals with a petition filed by a party to a State proceeding,requires that the petition allegeinter alia:(6)TheCommerce datarelating to the operations of such business.[Emphasissupplied ]1(7)Whethercommerce datadescribed in this section are admitted or denied byother parties to the proceeding.[Emphasis supplied ](8)The findings,if any, of the agency or court respecting thecommerce datade-scribed in this section.[Emphasis supplied ]Section 102 98(b), which deals with a petition filed by a State agency or court, requiresthat the petition allegeinter alia:(5)The findings of the agency or court, or in the absence of findings, a.statementof the evidence relating to thecommerce operations of such business.[Emphasissupplied. ]Section 102 103 provides that the Board determine whether "thecommerce operationsof the employerinvolved are such that it would or would not assert jurisdiction."[Emphasis supplied.]Further,Sections 102.106 and 102 110 of the Rules dealing with declaratory orders havesimilar piovisions relating to "commerce data" and"commerce operations of the employer."Kingsbury Electric Cooperative,Inc.andLocal Union No. 426,InternationalBrotherhood of ElectricalWorkers, affiliatedwith the International Brotherhood of Electrical Workers,AFL-CIO.Case No. 18-CA-1288. September 17, 1962DECISION AND ORDEROn January 18, 1962, Trial Examiner James T. Barker issued anIntermediate Report, attached hereto, in the above-entitled proceed-ing, finding that the Respondent's operations did not meet the Board'sstandards for the assertion of jurisdiction.Accordingly, withoutpassing upon the merits of the complaint, which alleged violationsof Section 8 (a) (1) and (5) of the Act, the Trial Examiner recom-mended that the complaint be dismissed. Subsequently, by orderdated April 20, 1962, the Board reversed the Trial Examiner's juris-dictional findings and remanded the case to the Trial Examiner forthe submission of a Supplemental Intermediate Report on the meritsof the case.On June 8, 1962, the Trial Examiner issued his Supplemental Inter-mediate Report finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recommending that it138 NLRB No. 63.